Citation Nr: 1004054	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right index and 
long finger proximal interphalangeal joint (PIP) 
osteoarthritis.  

2.  Entitlement to service connection for left index and long 
finger proximal interphalangeal joint (PIP) osteoarthritis.  

3.  Entitlement to service connection for right shoulder 
acromioclavicular joint osteoarthritis.  

4.  Entitlement to service connection for left shoulder 
acromioclavicular joint osteoarthritis.  

5.  Entitlement to service connection for right carpal tunnel 
syndrome status post surgery.  

6.  Entitlement to service connection for left carpal tunnel 
syndrome status post surgery.  

7.  Entitlement to service connection for an unspecified bone 
disorder.  

8.  Entitlement to service connection for an unspecified 
chest disorder.  

9.  Entitlement to service connection for an unspecified head 
injury.  

10.  Entitlement to service connection for an unspecified 
heart disorder.  

11.  Entitlement to service connection for an unspecified 
internal organ disorder.  

12.  Entitlement to service connection for an unspecified 
joint disorder.  

13.  Entitlement to service connection for a left arm 
disorder.  

14.  Entitlement to service connection for an unspecified 
lung disorder.  

15.  Entitlement to service connection for an unspecified 
muscle condition.  

16.  Entitlement to service connection for a neck disorder.  

17.  Entitlement to service connection for unspecified nerve 
damage.  

18.  Entitlement to service connection for an unspecified 
tissue condition.  

19.  Entitlement to service connection for an unspecified 
back disorder.  

20.  Entitlement to service connection for a right elbow 
disorder.  

21.  Entitlement to service connection for a left elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  Additionally, the record was held 
open for 60 days, in which the Veteran submitted additional 
medical evidence accompanied by a waiver.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).
Review of the evidentiary record shows that after 
certification of the appeal to the Board, in December 2009, 
the Veteran's representative submitted a letter and a VA Form 
21-4142, Authorization and Consent to Release Information to 
VA.  The December 2009 letter stated that evidence was being 
submitted for the pending appeal, and the Veteran waived 
initial review of the evidence by the RO.  The VA Form 21-
4142 and Southwest Neurology Associates medical documents are 
both listed under "Attachment(s)."  

According to the VA Form 21-4142, dated October 2009, the 
Veteran indicated that he has received treatment for his 
disabilities from Dr. Luciana DeSaibro in St. George, Utah.  
Furthermore, records from the Southwest Neurology Associates 
were not attached with the December 2009 statement.  There is 
also no indication that the RO attempted to obtain treatment 
records from Dr. DeSaibro prior to certification of the 
appeal.  The Board finds that an attempt should be made to 
obtain those records, if available, as they are relevant to 
the issues on appeal.  

Finally, in a May 2008 letter, the Veteran stated that he 
receives Social Security monthly, and an August 2008 RO form 
reflects receipt of Social Security disability benefits.  
Those reports are not of record.  Thus, additional action in 
this regard is needed.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Attempt to obtain the Veteran's 
medical records from the Southwest 
Neurology Associates and from Dr. Luciana 
DeSaibro.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
private facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  Obtain from the Social Security 
Administration a copy of its decision(s) 
awarding the Veteran disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, follow the 
current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  If the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

3.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims currently on 
appeal.  If the benefits sought in 
connection with the claims remain denied, 
the Veteran and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the appropriate time period 
within which to respond.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


